DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected manufacturing method for an elastic multifilament fiber, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elastic multifilament fiber 3 is recited in instant ¶ [0062] of the specification but is not shown in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 12 objected to because of the following informalities:  
Claim 2 recites “the inner core fiber has a stretchability of 100~600%” instead of “100-600%”;
Claim 12 recites the limitation “a length of the bicomponent elastic fiber composite material is equal to a distance between adjacent two air entanglement knots, and a length of each of the surrounding fibers is greater than the distance between adjacent two air entanglement knots” is recited. For ease of reading, it is recommended that the occurrences of “adjacent two” be amended to recite “two adjacent”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12
Claims 1 and 12 recite the limitation wherein the bicomponent fiber structure is “a core sheath or a core spun, comprising an inner core fiber…and a sheath outer layer cladding”. “Core-spun” is a term in the art generally used when describing a yarn that has a central fiber/fibers with outer fibers/fibers surround the core, as evidenced by Celanese (Celanese, pg. 26, “core spinning” and “core-spun yarn”). The structure involves the presence of multiple fibers. However, a single fiber is claimed as having this structure. It is unclear whether “fiber” is intended to encompass yarns, which would be contrary to the art recognized terminology. It is unclear the distinction intended between core sheath structure and core spun structure.
Claims 1 and 12 recite the limitation wherein the inner core fiber “including a polystyrene copolymer material of a styrene-butadiene block copolymer (SBS), a styrene-ethylene-butylene-styrene block copolymer (SEBS) or a thermoplastic polyolefin elastomer (TPO), or including a thermoplastic polystyrene elastomer (TPS)”. Based on the commas and the two “including”, it is unclear if the polystyrene copolymer refers to only a styrene-butadiene block copolymer or refers to a styrene-butadiene block copolymer, a styrene-ethylene-butylene-styrene block copolymer (SEBS) and a thermoplastic polyolefin elastomer (TPO). Based on the instant specification, TPO does not require a styrene monomer (see instant ¶ [0052]). It appears that polystyrene copolymer only refers to the styrene-butadiene block copolymer. The following amendment would capture this interpretation and help to clarify the claim: “an inner core fiber including a polystyrene copolymer of a styrene-butadiene block copolymer (SBS), a styrene-ethylene-butylene-styrene block copolymer (SEBS), a thermoplastic polyolefin elastomer (TPO), or a thermoplastic polystyrene elastomer (TPS)”.
Claims 4 and 15 recites the limitation “wherein the polypropylene has a graft-dyeing base for dyeing”. However, claims 1 and 12, upon which claims 4 and 15 depend, recites the limitation “wherein the sheath outer layer cladding…including polypropylene (PP) or polyethylene (PE)”. It is unclear if claim 4 intends to require the sheath to include polypropylene or only limits the polypropylene if present, and 
Claim 12 recites the limitation “an elastic multifilament fiber comprising: a bicomponent elastic fiber composite material and a plurality of surrounding fibers”. It is unclear how the elastic multifilament fiber can be both multifilament and a fiber. As evidenced by Celanese, “fiber” is a “unit of matter”, and thus is one strand of material (Celanese, pg. 61, “fiber”). As evidenced by Celanese, “multifilament” is a yarn consisting of many continuous filaments or strands, as opposed to monofilament which is one strands (Celanese, pgs. 102-103, “monofilament” and “multifilament”). A fiber cannot have both one strands and many strands. It is unclear whether “fiber” is intended to encompass yarns, which would be contrary to the art recognized terminology. For purposes of examination, “fiber” will be interpreted to mean “yarn”.
Claims 2-3, 5, 13-14, and 15 are rejected for being dependent on indefinite claims 1 and 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tallury et al. US 2015/0247262 A1 (“Tallury”) in view of Flood et al. US 2005/0196612 A1 (“Flood”).
Regarding claim 1, Tallury teaches a multicomponent fiber (¶ [0004], wherein at least two components are used to form a multicomponent fiber (¶ [0069]), particularly a bicomponent fiber (¶ [0077]), configured in a core component-sheath component cross-sectional geometry, wherein the core component comprises a thermoplastic elastomer capable of forming a physically-crosslinked network and the sheath component comprises a polyolefin capable of transitioning in response to a thermal stimulus (¶ [0005]). Tallury teaches a particular aspect wherein the core component comprises poly[styrene-b-(ethylene-co-butylene)-b-styrene] (SEBS) and the sheath component comprises linear low density polyethylene (LLDPE) (¶ [0006]). Tallury teaches the ratio, measured by weight or by volume, of the sheath to the core can be from about 95/5 (9.5:0.5) to about 5/95 (0.5:9.5) (¶ [0071]). This reads on the limitation wherein the ratio of a thickness of the sheath to the core is between 1:9 to 9:1.
Tallury additionally teaches the disclosed filaments can be deformed by loading at room temperature conditions and that recovery to the original shape is nearly spontaneous and is almost complete, wherein the multicomponent fibers exhibit repeatable shape recovery and are capable of deformations above 400% strain (¶ [0076], Figs. 13A-13C). Additionally, Tallury teaches by “recovery”, it is meant an external stimulus causing a polymer to switch from a temporary shape back to its initial shape (¶ [0106]) and the term “return to the original shape” refers to the fiber returning to approximately 90% or more of its original shape, such as 95%, 96%, or 97% or its original shape (¶ [0107]). Tallury teaches when subjected to a mechanical load, the core component is capable of recovering to its undeformed state when the load is removed and the fiber is heated (¶ [0035], [0055]). 
Tallury teaches the fiber returning to an original shape as discussed above, which appears to read on the bicomponent elastic composite fibers has a deformation rate of 0-25% after being stretched to 400%. Examiner would like to note that the condition under which the deformation rate is determined have not been established nor disclosed and is being given broadest reasonable interpretation to encompass elevated temperature, such as within Tallury. 
As Tallury teaches the fiber is capable of deformations above 400% strain (¶ [0076]) and Tallury teaches the 400% strain is accomplished by stretching (¶ [0021]), the fibers have a stretchability above 400%.
Tallury is silent with respect to the specific linear density of the fiber. 
Flood teaches bicomponent fibers having a sheath-core morphology where the sheath is a thermoplastic polymer and the core is an elastomeric compound, wherein the fibers have a denier of 0.1 to 50 (abstract). Flood teaches linear low density polyethylene is an example of a thermoplastic polymer (¶ [0050, [0052]-[0053]) and SEBS is an example of an elastomeric compound (¶ [0079]). Flood teaches these bicomponent fibers can be processed on commercial-type equipment at high rates allowing for economic throughputs, unlike previous elastomeric fibers (¶ [0024], [0071]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular linear density in order to carry out an embodiment of Tallury. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the bicomponent fibers of Flood wherein the bicomponent fibers have a linear density of 0.1 to 50 denier. The motivation for doing so would have been to provide a bicomponent fiber that can be processed on commercial-type equipment at high rates allowing for economic throughputs, as taught 
Regarding claim 2, Tallury in view of Flood teaches the fiber in regards to claim 1, as discussed above. Tallury teaches the claimed invention above but fails to specifically teach the core component has a stretchability of 100~600%. It is reasonable to presume that stretchability of the core component is inherent to Tallury. Support for said presumption is found in the use of like materials which would result in the claimed property. For example, Tallury teaches a fiber having a SEBS core (¶ [0006], [0130]). The instant specification teaches an inner core fiber that has a stretchability of 100-600% may include a material of a styrene-ethylene-butylene-styrene block copolymer (SEBS) (instant ¶ [0050]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 5, Tallury teaches the fiber in regards to claim 1, as discussed above. Tallury teaches the ratio, measured by weight or by volume, of the sheath to the core can be from about 95/5 (9.5:0.5) to about 5/95 (0.5:9.5), including 90/10 (9:1) (¶ [0071]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a volume ratio of sheath to core of 90/10 (9:1)—resulting in a thickness of sheath to core ratio of 9:1—because it would have been choosing a specific sheath:core volume ratio, which would have been a choice from a finite number of identified, predictable solutions of a fiber of Tallury and possessing the benefits taught by Tallury.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising specific sheath:core volume ratios having the benefits taught by Tallury in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The fiber of Tallury in view of Flood has a linear density of 0.1 to 50 denier, as described above. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a linear density of 30 denier, because it would have been  
Tallury in view of Flood teaches the claimed invention above but fails to teach the fiber specifically has a stretchability of 500% and a deformation rate of 1% after stretching to 400%. It is reasonable to presume that stretchability and deformation rate is inherent to Tallury. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, Tallury teaches a fiber having a SEBS core and an LLDPE sheath (¶ [0006], [0130]), wherein the sheath:core ratio is 9:1 and the fiber has a linear density of about 31-75 denier. Tallury additionally teaches the disclosed filaments can be deformed by loading at room temperature conditions and that recovery to the original shape is nearly spontaneous and is almost complete, wherein the multicomponent fibers exhibit repeatable shape recovery and are capable of deformations above 400% strain (¶ [0076], Figs. 13A-13C). Tallury teaches by “recovery:, it is meant an external stimulus causing a polymer to switch from a temporary shape back to its initial shape (¶ [0106]) and the term “return to the original shape” refers to the fiber returning to approximately 90% or more of its original shape, such as 95%, 96%, or 97% or its original shape (¶ [0107]). Furthermore, Tallury teaches the fiber is capable of deformations above 400% strain (¶ [0076]) and Tallury teaches the 400% strain is accomplished by stretching (¶ [0021]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tallury et al. US 2015/0247262 A1 (“Tallury) in view of Flood et al. US 2005/0196612 A1 (“Flood”) as applied to claim 1 above, and further evidenced by Saraf et al. US 2003/0019054 A1 (“Saraf”).
Regarding claims 3-4, Tallury in view of Flood teaches the fiber in regards to claim 1, as discussed above. Tallury is silent with respect to the LLDPE sheath having dyeability. However, as evidenced by Saraf, LLDPE materials have dyeability (abstract). Regarding claim 4, the limitations only further limit the alternative limitation of the outer sheath layer including polypropylene. Therefore, since the reference discloses the limitation of polyethylene, the limitations of claim 4 are optional and are rendered obvious by Tallury.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. US 2005/0070188 A1 (“Schindler”) in view of Tallury et al. US 2015/0247262 A1 (“Tallury”), Flood et al. US 2005/0196612 A1 (“Flood”) and Elhawary, I. A. "Fibre to yarn: staple-yarn spinning." Textiles and Fashion. Woodhead Publishing, 2015. 191-212 (“Elhawary”).
Regarding claims 12-13 and 16, Schindler teaches a woven fabric comprising a differential shrinkage yarn C, which is composed of at least one effect component A, which upon exposure to heat becomes irreversibly lengthened and second, and at least one shrinkage component B which reduces its length upon exposure to heat (¶ [0001]), wherein components A and B are bound together at vortexed nodes K (entanglement knots) shown in Fig. 7 below (¶ [0040]).

    PNG
    media_image1.png
    323
    753
    media_image1.png
    Greyscale
(Fig. 7).
Schindler is silent as to the composition of component B. However, Schindler teaches fabrics comprising yarn C can be used in the field of semi-technical textiles, namely medicinal, as well as textiles in demand for abrasion resistance and light weight (¶ [0046]). 	
Tallury teaches a multicomponent fiber (¶ [0004], wherein at least two components are used to form a multicomponent fiber (¶ [0069]), particularly a bicomponent fiber (¶ [0077]), configured in a core component-sheath component cross-sectional geometry, wherein the core component comprises a thermoplastic elastomer capable of forming a physically-crosslinked network and the sheath component comprises a polyolefin capable of transitioning in response to a thermal stimulus (¶ [0005]). Tallury teaches a particular aspect wherein the core component comprises poly[styrene-b-(ethylene-co-butylene)-b-styrene] (SEBS) and the sheath component comprises linear low density polyethylene (LLDPE) (¶ [0006]). 
Tallury teaches the bicomponent fibers may be used to form a variety of articles including yarns and woven fabrics (¶ [0093]) and that the fibers may be applied in the biomedical field (¶ [0099]), form fitting materials, smart textiles, intelligent fibers, and the like (¶ [0103]). Additionally, Tallury teaches the fibers shrink back to their original shape upon exposure to heat (¶ [0035], [0066]).
Tallury teaches the bicomponent fibers are cost effective, easily recyclable, and have large allowable deformations, and the use of them introduces shape-memory properties into devices (¶ [0065] and [0099]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the bicomponent fiber of Tallury as the component B of Schindler, based on the teaching of Tallury.  The motivation for doing so would have been to use a component B that is cost effective, easily recyclable, having large allowable deformations, as well as the ability to introduce shape-memory properties into the woven fabric of Schindler, as taught by Tallury.
Tallury teaches the ratio, measured by weight or by volume, of the sheath to the core of the bicomponent fiber can be from about 95/5 (9.5:0.5) to about 5/95 (0.5:9.5) (¶ [0071]). This reads on the limitation wherein the ratio of a thickness of the sheath to the core is between 1:9 to 9:1.
Tallury additionally teaches the disclosed filaments can be deformed by loading at room temperature conditions and that recovery to the original shape is nearly spontaneous and is almost complete, wherein the multicomponent fibers exhibit repeatable shape recovery and are capable of deformations above 400% strain (¶ [0076], Figs. 13A-13C). Additionally, Tallury teaches by “recovery:, it is meant an external stimulus causing a polymer to switch from a temporary shape back to its initial shape (¶ [0106]) and the term “return to the original shape” refers to the fiber returning to approximately 90% or more of its original shape, such as 95%, 96%, or 97% or its original shape (¶ [0107]).
Tallury teaches when subjected to a mechanical load, the core component is capable of recovering to its undeformed state when the load is removed (¶ [0035], [0055]). Tallury additionally teaches LLDPE has an extent of recovery of above 90% (Table 2). Furthermore, Tallury teaches the LLDPE/SEBS fibers exhibit excellent strain recovery with remarkable deformation tolerance and near perfect recovery (¶ [0130]).
Tallury teaches the fiber returning to an original shape as discussed above, which appears to read on the bicomponent elastic composite fibers has a deformation rate of 0-25% after being stretched to 400%. Examiner would like to note that the condition under which the deformation rate is determined have not been established nor disclosed and is being given broadest reasonable interpretation to encompass elevated temperature, such as within Tallury. 
As Tallury teaches the fiber is capable of deformations above 400% strain (¶ [0076]) and Tallury teaches the 400% strain is accomplished by stretching (¶ [0021]), the fibers have a stretchability above 400%.
Tallury is silent with respect to the specific linear density of the bicomponent fiber. 
Flood teaches bicomponent fibers having a sheath-core morphology where the sheath is a thermoplastic polymer and the core is an elastomeric compound, wherein the fibers have a denier of 0.1 to 50 (abstract). Flood teaches linear low density polyethylene is an example of a thermoplastic polymer (¶ [0050, [0052]-[0053]) and SEBS is an example of an elastomeric compound (¶ [0079]). Flood teaches these bicomponent fibers can be processed on commercial-type equipment at high rates allowing for economic throughputs, unlike previous elastomeric fibers (¶ [0024], [0071]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular linear density in order to carry out an embodiment of Schindler in view of Tallury. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the bicomponent fibers of Flood wherein the bicomponent fibers have a linear density of 0.1 to 50 denier. The motivation for doing so would have been to provide a bicomponent fiber that can be processed on commercial-type equipment at high rates allowing for economic throughputs, as taught by Flood. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding the claimed plurality of surrounding fibers, as seen from the figure above, component A contacts component B by a plurality of knots and the knots divide yarn C into a plurality of sections, wherein the knots are air entangled knots (abstract).
Schindler teaches component A may be polyester, which can extend up to 30% (¶ [0033]). Tallury teaches the bicomponent fibers exhibit repeatable shape recovery and are capable of deformations above 400% strain (¶ [0076], Figs. 13A-13C). Thus component A has an elasticity lower than that of component B.
Schindler teaches the minimum number of nodes per meter in yarn C (y) is represented by the equation ymin≥98+0.7x, wherein x represents the number of threads per centimeter in the transverse arrangement (¶ [0009]). As x has to be at least 1, ymin≥98.7. With a minimum of 98.7 nodes per meter, the distance between each node is on average a maximum of 1 cm. Schindler teaches component A is made from filaments (¶ [0040]). As evidenced by Tallury, filaments have average lengths ranging from greater than about 15 cm to more than one meter (¶ [0092]). Thus a length of each component A filament is greater than the distance between two adjacent air entangled knots.
Schindler in view of Tallury and Flood fails to teach the length of component B is equal to a distance between to entanglement knots. However, Schindler teaches component B is a filament (¶ [0019], [0035]).
Elhawary teaches manufacturing of staple fiber yarns, wherein the advantages of staple fiber yarns include comfort, warmth, softness and appearance (pg. 1). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use staple fibers for component B of yarn C instead of filaments, based on the teaching of Elhawary.  The motivation for doing so would have been to add comfort, warmth, softness and to improve the appearance of the woven fabric of Schindler, as taught by Elhawary.
As evidenced by Elhawary, there are two types of staple fibers: long and short. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use short staple fibers for component B, because it would have been choosing one of two options, which would have been a choice from a finite number of identified, predictable solutions of a fiber useful as the component B in the yarn C of Schindler and possessing the benefits taught by Elhawary.  One of ordinary skill in the art would have been motivated to produce additional yarns comprising staple fibers having the benefits taught by Elhawary in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As evidenced by Elhawary, short staple fibers have a maximum length of 60 mm (6 cm) (pg. 1). As the length of component B is 6 cm or less and the distance between each node (entangled knot) is an average of 1 cm or less, a length of component B is equal to a distance between two adjacent entangled knots. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 16, Schindler in view of Tallury, Flood, and Elhawary teach the woven fabric of claim 12 comprising yarn C as discussed above. Tallury teaches the ratio, measured by weight or by volume, of the sheath to the core of the bicomponent fiber can be from about 95/5 (9.5:0.5) to about 5/95 (0.5:9.5), including 90/10 (9:1) (¶ [0071]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a volume ratio of sheath to core of 90/10 (9:1)—resulting in a thickness of sheath to core ratio of 9:1—because it would have been choosing a specific sheath:core volume ratio, which would have been a choice from a finite number of identified, predictable solutions of a fiber of Tallury and possessing the benefits taught by Tallury.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising specific sheath:core volume ratios having the benefits taught by Tallury in order to pursue  
The fiber of Schindler in view of Tallury, Flood, and Elhawary has a linear density of 0.1 to 50 denier, as described above. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a linear density of 30 denier, because it would have been choosing a specific linear density, which would have been a choice from a finite number of identified, predictable solutions of a linear density in the fiber of Schindler in view of Tallury, Flood, and Elhawary and possessing the benefits taught by Flood.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising a linear density in the range above having the benefits taught by Flood in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Schindler in view of Tallury and Elhawary teach the claimed invention above but fails to teach the fiber specifically has a stretchability of 500% and a deformation rate of 1% after stretching to 400%. It is reasonable to presume that stretchability and deformation rate is inherent to Tallury. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, Tallury teaches a fiber having a SEBS core and an LLDPE sheath (¶ [0006], [0130]), wherein the sheath:core ratio is 9:1 and the fiber has a linear density of about 31-75 denier. Tallury additionally teaches the disclosed filaments can be deformed by loading at room temperature conditions and that recovery to the original shape is nearly spontaneous and is almost complete, wherein the multicomponent fibers exhibit repeatable shape recovery and are capable of deformations above 400% strain (¶ [0076], Figs. 13A-13C). Tallury teaches by “recovery:, it is meant an external stimulus causing a polymer to switch from a temporary shape back to its initial shape (¶ [0106]) and the term “return to the original shape” refers to the fiber returning to approximately 90% or more of its original shape, such as 95%, 96%, or 97% or its original shape (¶ [0107]). Furthermore, Tallury teaches .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. US 2005/0070188 A1 (“Schindler”) in view of Tallury et al. US 2015/0247262 A1 (“Tallury”), Flood et al. US 2005/0196612 A1 (“Flood”) and Elhawary, I. A. "Fibre to yarn: staple-yarn spinning." Textiles and Fashion. Woodhead Publishing, 2015. 191-212 (“Elhawary”) as applied to claim 12 above, and further evidenced by Saraf et al. US 2003/0019054 A1 (“Saraf”).
Regarding claims 14-15, Schindler in view of Tallury, Flood, and Elhawary teach the woven fabric of claim 12 comprising yarn C as discussed above. Tallury is silent with respect to the LLDPE sheath having dyeability. However, as evidenced by Saraf, LLDPE materials have dyeability (abstract). Regarding claim 4, the limitations only further limit the alternative limitation of the outer sheath layer including polypropylene. Therefore, since the reference discloses the limitation of polyethylene, the limitations of claim 4 are optional and are rendered obvious by Schindler in view Tallury, Flood, and Elhawary.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/786,311 in view of Webb et al. US 2004/0214498 A1 (“Webb”) and What is Fabric Denier?, Fieldtex Contract Sewing Blog, June 22, 2017 (“Fieldtex”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been obvious over the reference claims. 
Instant Application
16/409,444
Co-Pending Application
16/786,311








an inner core fiber including a polystyrene copolymer material of a styrene-butadiene block copolymer (SBS), a styrene-ethylene-butylene-styrene block copolymer (SEBS) or a thermoplastic polyolefin elastomer (TPO), or including a thermoplastic
polystyrene elastomer (TPS); 

and a sheath outer layer cladding to an outer surface of the inner core fiber, and including polypropylene (PP) or polyethylene (PE);

wherein a ratio of a thickness of the sheath outer layer to a radius of the inner core fiber is between 1 :9 to 9: 1;

wherein the bicomponent elastic fiber composite material has a linear density of 20-150 deniers and a stretchability of 300-600%; 

and wherein the bicomponent elastic fiber composite material has a deformation rate
of 0-25% after stretching to 400%.
1. An elastic non-woven fabric with bicomponent elastic composite fibers, manufactured by randomly paving a plurality of bicomponent elastic composite fibers as a layer and then fixing it by a plurality of hot-rolling points, wherein each of the bicomponent elastic composite fibers has a bicomponent fiber structure with a core sheath or a core spun and includes an inner core fiber and a sheath outer layer covering on an outer surface of the inner core fiber; 

wherein the inner core fiber includes a polystyrene copolymer material of a styrene-butadiene block copolymer, a styrene-ethylene-butylene-styrene block copolymer (SEBS) or a thermoplastic polyolefin elastomer (TPO), or includes a thermoplastic polystyrene elastomer (TPS); 

wherein the sheath outer layer includes polypropylene (PP) or polyethylene (PE); 

wherein a ratio of a thickness of the sheath outer layer to a radius of the inner core fiber is between 1:9 to 9:1; 

wherein each of the bicomponent elastic composite fibers has a linear density of 0.5-5 deniers and a stretchability of 300-600%; 

and wherein each of the bicomponent elastic composite fibers has a deformation rate of 0-25% after being stretched to 400%.
2. The bicomponent elastic fiber composite material according to claim 1, wherein the inner core fiber has a stretchability of 100-600%.
2. The elastic non-woven fabric according to Claim 1, wherein the inner core fiber has a stretchability of 100-600%.
3. The bicomponent elastic fiber composite material according to claim 1, wherein the sheath outer layer has dyeability.
3. The elastic non-woven fabric according to Claim 1, wherein the sheath outer layer has dyeability.
4. The bicomponent elastic fiber composite material according to claim 3, wherein the polypropylene has a graft-dyeing base for dyeing.
4. The elastic non-woven fabric according to Claim 3, wherein the polypropylene has a graft-dyeing base for dyeing.
5. The bicomponent elastic fiber composite material according to claim 1, wherein the ratio of the thickness of the sheath outer layer to the radius of the inner core fiber is 9: 1, and the bicomponent elastic fiber composite material has a linear density of 30 deniers and a stretchability of 500%, and the bicomponent elastic fiber composite material has a deformation rate of 1 % after stretching to 400%.
5. The elastic non-woven fabric according to Claim 1, wherein the ratio of the thickness of the sheath outer layer to the radius of the inner core fiber is 9:1, the bicomponent elastic composite fiber has a linear density of 1-3 deniers and a stretchability of 500%, and the bicomponent elastic composite fiber has a deformation rate of 1% after stretching to 400%.


Claim 1 of ‘311 differs from the instant claim 1 by including bicomponent elastic composite fibers in a non-woven fabric, wherein the bicomponent elastic composite fibers are paved as a layer and then fixed by a plurality of hot-rolling points. 
However, Webb teaches nonwoven fabrics produced from elastic strands including a first polymeric component and a second polymeric component (abstract, ¶ [0002]), wherein thermal point bonding is used to bond the strands into fabric (¶ [0081]-[0082]), reading on the nonwoven manufactured by randomly paving a plurality of bicomponent elastic composite fibers as a layer and then fixing it by a plurality of hot-rolling points.
Claims 1 and 5 of ‘311 and the instant claims 1 and 5 also differ by their claimed linear densities, wherein claim 1 of ‘311 requires a linear density of 0.5-5 deniers and the instant claim 1 requires a linear density of 20-150 denier, and claim 1 of ‘311 requires a linear density of 1-3 deniers and instant claim 5 requires a linear density of 30 denier. However, Fieldtex teaches a higher denier leads to a more durable textile (pg. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to increase the linear density of the bicomponent elastic composite fibers in order to form a more durable textile.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0093845 A1 recites an entangled continuous filament yarn comprising at least two bicomponent filaments, wherein the entangled yarn has a node frequency of about 40 to 50 nodes/m (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786